116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael Odell JOHNSON, etc., Appellant,v.UNITED STATES of America, Appellee.
No. 97-1447.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1997.Filed June 13, 1997.

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
PER CURIAM.


1
After the district court2 denied his motion to suppress evidence, Michael O. Johnson pled guilty to one court of possession with intent to distribute crack cocaine and was sentenced to 120 months in prison.  Johnson preserved his right to appeal the denial of his suppression motion.  Having carefully reviewed the record, we agree with the district court that there was no Fourth Amendment violation because Johnson abandoned the drugs before any seizure occurred.  See California v. Hodari D., 499 U.S. 621 (1991).  The judgment of the district court is affirmed.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable John R. Tunheim, United States District Judge for the District of Minnesota